DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                JEFFREY SAPP,
                                  Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D17-3610

                            [February 22, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case No. 99-022825CF10A.

  Jeffrey Sapp, Florida City, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and FORST, JJ., concur.


                            *           *          *

  Not final until disposition of timely filed motion for rehearing.